PER CURIAM.
Appellant seeks reversal of a judgment rendered against him in the court below after a trial without jury. The dispute between the parties arose out of the construction of an apartment complex by the appellant construction company for appellee who sued appellant for damages arising from defects in the job.
Extensive evidence was adduced before the experienced trial judge who after reconciling and considering same entered the judgment herein appealed. Our consideration of the record on appeal, briefs and oral arguments leads us to the view that appellant has failed to demonstrate that the judgment is not supported by the evidence; accordingly, the judgment appealed is
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.